 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                              EASTERN DISTRICT OF CALIFORNIA

 8
     ELDA PRIETO,                                       Case No. 2:18-cv-02296-KJM-CKD
 9
                       Plaintiff,                       ORDER GRANTING STIPULATION TO
                                                        EXTEND TIME TO RESPOND TO
10          v.                                          PLAINTIFF’S COMPLAINT

11 AETNA LIFE INSURANCE COMPANY, and
     ARMY AND AIR FORCE EXCHANGE
     SERVICE EMPLOYEE BENEFIT PLAN,
12
                       Defendants.
13

14

15

16

17          Pursuant to the parties' joint stipulation, IT IS HEREBY ORDERED that Aetna Life Insurance

18 Company shall have an extension of time within to file a responsive pleading to and including

19 November 26, 2018.

20 DATED: October 24, 2018.
                                                          UNITED STATES DISTRICT JUDGE
21

                                                  -1-
      ORDER GRANTING STIPULATION TO EXTEND TIME TO RESPOND TO PLAINTIFF’S COMPLAINT
